Citation Nr: 1047144	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  10-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a back disability, to include as 
secondary to bilateral pes planus.

3.  Entitlement to service connection for removal of toes, to 
include as secondary to bilateral pes planus.

4.  Entitlement to service connection for ulcers, bilateral feet, 
to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2009 and February 2010 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in March 2010, a statement 
of the case was issued in July 2010, and a substantive appeal was 
received in July 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral pes 
planus and for a back disability secondary to bilateral pes 
planus (both to be considered under a merits analysis); as well 
as entitlement to service connection for foot ulcers and the 
removal of toes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an October 2001 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral pes planus; 
the Veteran did not file a timely notice of disagreement.  

2.  Certain evidence received since the October 2001 decision is 
new and raises a reasonable possibility of substantiating the 
claim.	

3.  By way of an October 2001rating decision, the RO denied the 
Veteran's claim for service connection for a back disability; the 
Veteran did not file a timely notice of disagreement.  

4.  Certain evidence received since the October 2001 decision is 
new and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 2001 RO rating decision which denied the 
Veteran's claim for bilateral pes planus is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Certain evidence received since the October 2001 decision is 
new and material; accordingly, the claim for service connection 
for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The October 2001 RO rating decision which denied the 
Veteran's claim for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  Certain evidence received since the October 2001 decision is 
new and material; accordingly, the claim for service connection 
for a back disability, as secondary to bilateral pes planus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated April 2009 and November 2009.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with adequate notice letters in April 2009 and November 
2009.  They set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the April 2009 and November 2009 notices 
constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has assisted the appellant in obtaining evidence, afforded the 
Veteran a physical examination in December 2009, obtained a 
medical opinion as to the etiology and severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  

The Board recognizes that the Veteran's service treatment records 
are unavailable for review.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the Veteran's claims.  This duty includes the search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
Board's analysis of this Veteran's claim is undertaken with this 
duty in mind.  

The record reflects, and the Board is satisfied, that the RO has 
made all possible efforts to locate and obtain these 
aforementioned records.  The RO attempted to obtain the service 
treatment records in May 2001; but were informed by the National 
Personnel Records Center (NPRC) that they were unavailable and 
that they were a potential fire related case.  The Board notes 
that the appellant has not identified any source of additional 
medical records.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The Veteran's original service connection claims for bilateral 
pes planus and back problems were denied by the RO by way of an 
October 2001 rating decision.  The Veteran failed to file a 
timely notice of disagreement.  Consequently, the decision became 
final.  38 U.S.C.A. § 7105(c).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins).  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The evidence on record at the time of the October 2001 rating 
decision included a November 1941 Report of Induction of 
Selective Service in which the Veteran was found to have 
bilateral, 3rd degree pes planus; a July 1999 correspondence from 
Drs. J.C.L. and J.S.L. in which they reported that the Veteran 
sought treatment with them in October 1989 (complaining of a sore 
on the second toe of the left foot of one year's duration); an 
October 1999 "buddy" statement in which F.P.D. states that he 
was aware of the Veteran's inability to get proper fitting Army 
foot gear in service; statements from the Veteran; and 
photographs of the Veteran's feet taken in approximately February 
2000.

Pes Planus
The basis for the October 2001 denial of service connection for 
pes planus was the fact that the disability preexisted service 
and there was no competent medical evidence that the disability 
became aggravated during service.  

Evidence submitted since the October 2001 rating decision 
includes an April 2007 correspondence from Dr. S.A.S. in which he 
states that "Based on the significant degenerative changes 
identified to [the Veteran's] foot structure, there certainly are 
changes compatible with chronic degeneration which I am 
comfortable relating to the stresses placed on his feet during 
wartime efforts."  Additional evidence includes lay statements 
from the Veteran's wife and three children in which they state 
that the Veteran has had increased difficulty with his feet since 
service.  Finally, the Veteran has submitted numerous private 
treatment records reflecting his continued difficulty with pes 
planus, foot ulcers, and amputated toes.  

The Board notes that this newly submitted evidence is new in that 
it is not duplicative.  The prior denial was based, in part, on 
the fact that there was no evidence that the Veteran's pre-
existing pes planus became aggravated as a result of service.  
The Board finds that while the lay statements from the Veteran's 
wife and children do not constitute competent medical evidence, 
the statements are presumed credible (for new and material 
evidence purposes only) insofar as they show a worsening of the 
Veteran's disability in the years immediately following service.  
Moreover, the April 2007 correspondence from Dr. S.A.S. 
constitutes new evidence that addresses the issue of whether the 
Veteran's time in service aggravated his pre-existing pes planus.  
Such evidence is new and material when considered in light of the 
prior final decision.  Accordingly, the claim is reopened.  

Back disability
The Veteran's claim for service connection for a back disability 
was based on the Veteran contention that his back disability was 
secondary to his aggravated pes planus.  The claim was denied 
because the Veteran was not service connected for pes planus.  
Consequently, the secondary service connection claim became moot.  

This Board decision (which has reopened the claim for service 
connection for bilateral pes planus) constitutes new and material 
evidence with which to reopen the Veteran's secondary claim for a 
back disability.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen claims of 
service connection for bilateral pes planus and a back 
disability.  To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision. 




REMAND

Bilateral pes planus
McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Board finds that the standards of McLendon are 
met in this case and that the Veteran is entitled to a VA 
examination for the purpose of determining the nature, etiology, 
and severity of the Veteran's bilateral pes planus.  The examiner 
should render an opinion as to whether it is at least as likely 
as not (a 50% or higher degree of probability) that the pes 
planus which preexisted service was aggravated during service 
beyond the natural progression of the disability.  

Back disability
The Veteran contends that his back disability is the result of 
his altered gait, which is in turn due to his bilateral pes 
planus.  The VA examiner should render an opinion regarding 
whether it is at least as likely as not (a 50 percent or greater 
probability) that the Veteran's back disability is causally 
related to his service connected bilateral pes planus.  

Bilateral foot ulcers and removal of toes
In the Veteran's March 2010 notice of disagreement, he states 
that he never asked for compensation for his toes or for his foot 
ulcers.  Instead, he states that he mentioned these disabilities 
as a means to show that his bilateral pes planus has been 
aggravated.  The Veteran should note that if he wishes to 
withdraw the issues of entitlement to service connection for 
removal of his toes and for foot ulcers, he should so inform the 
RO.  

Though the Veteran stated that he never sought service connection 
for these issues, he repeatedly states that both disabilities are 
due to ill fitting shoes that he had to wear during service.  If 
the issues are not withdrawn, the VA examiner should opine 
whether the Veteran's foot ulcers and/or the removal of the 
Veteran's toes are causally related to ill fitting shoes in 
service.  The Board recognizes that the Veteran underwent a 
December 2009 VA examination in which the examiner found that 
these disabilities were not secondary to bilateral pes planus.  
She stated that pes planus does not cause ulcers or deformity of 
the toes.  However, she did not render an opinion regarding 
whether it is at least as likely as not that ill fitting shoes 
caused ulcers or deformities that would result in removal of 
toes.  The VA examiner should render such an opinion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology, and 
severity of the Veteran's bilateral pes 
planus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the post-
service treatment records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that are 
deemed necessary, the examiner should 
respond to the following:

a)  Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's pes planus which preexisted 
service was aggravated during service 
beyond the natural progression of the 
disability?  A detailed rationale (that 
addresses the April 2007 opinion of Dr. 
S.A.S.) should be furnished for the 
opinion.
 
b)  Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's back disability is causally 
related to his service connected bilateral 
pes planus (to include as to whether it is 
caused by the Veteran's altered gait).  

c)  Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's foot ulcers and/or the removal of 
his toes are causally related to ill 
fitting shoes that the Veteran wore during 
service?

3.  After completing any additional 
development deemed necessary, the RO/AMC 
should review the claims file and 
readjudicate the Veteran's claims.  If the 
decision is adverse to the Veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


